          Case 1:19-mj-06651-UA Document 12 Filed 08/28/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                       - - - x

UNITED STATES OF AMERICA                                   Affirmation in Support
                                                           of Application for
             - v. -                                        Order of Continuance

GARRETT KELSEY,                                               19 Mag. 6651

                      Defendant.

                       - - - - - - - - - x

State of New York
County of New York                                  SS.:
Southern District of New York

     Stephanie Lake,       pursuant to Title 28,              United States Code,

Section 1746, hereby declares under penalty of perjury:

     1.     I am an Assistant United States Attorney in the Office of

Geoffrey    S.   Berman,   United      States       Attorney    for   the    Southern

District of New York.          I submit this affirmation in support of an

application for an order of continuance of the time within which

an indictment or information would otherwise have to be filed,

pursuant to 18 U.S.C.      §    3161 (h) (7) (A).

     2.     The defendant was charged in a complaint dated July 18,

2019 with violations of 18 U.S.C.             §     875(c).     The defendant was

arrested in Cedar Rapids, Iowa on.July 23, 2019, and was presented

before a magistrate judge in Cedar Rapids on July 24,                       2019.   On

August 7,    2019,    the defendant was presented before a magistrate

judge in this District and was bailed.               At the presentment, Andrew
             Case 1:19-mj-06651-UA Document 12 Filed 08/28/19 Page 2 of 3

                                               2

Dalack, Esq., represented the defendant and waived the preliminary

hearing date until the 21st day from presentment in this District.

        3.     Pursuant to Rule 5. 1 of the Federal Rules of Criminal

Procedure, the deadline for a preliminary hearing in this matter

is 21 days from the date of the initial presentment.                      Accordingly,

the Government has until August 28, 2019 to charge the defendant

by indictment or information.

        4.     Mr.     Dalack    and   I     have   had     discussions   regarding     a

possible disposition of this case beginning on or about August 7,

2019.        The foregoing negotiations have not been completed and the

parties plan to continue our discussions, but do not anticipate a

resolution before the deadline under Rule 5.1 expires on August

28, 2019.

        5.         Therefore,    the       Government      is   requesting   a   30-day

continuance until September 27,                 2019,      to continue the foregoing

discussions and reach a disposition of this matter.                       On or about

August       24,    2019,   I   communicated        with    defense   counsel    and   he

specifically consented to this request.
          Case 1:19-mj-06651-UA Document 12 Filed 08/28/19 Page 3 of 3

                                       3

     6.     For the reasons stated above, the ends of justice served

by the granting of the requested continuance outweigh the best

interests of the public and defendant in a speedy trial.

Dated:       New York, New York


                                       ~
             August 26, 2019

                                    Stephanie l.Jake
                                    Assistant United States Attorney
                                    Southern District of New York
                                    212-637-1066
